Name: Commission Regulation (EC) No 1276/2003 of 17 July 2003 determining the extent to which applications lodged in July 2003 for import rights in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  trade;  animal product
 Date Published: nan

 Avis juridique important|32003R1276Commission Regulation (EC) No 1276/2003 of 17 July 2003 determining the extent to which applications lodged in July 2003 for import rights in respect of frozen beef intended for processing may be accepted Official Journal L 180 , 18/07/2003 P. 0038 - 0038Commission Regulation (EC) No 1276/2003of 17 July 2003determining the extent to which applications lodged in July 2003 for import rights in respect of frozen beef intended for processing may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1146/2003 of 27 June 2003 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2003 to 30 June 2004)(1), and in particular the second subparagraph of Article 5(4) thereof,Whereas:(1) Article 3(1) of Regulation (EC) No 1146/2003 fixes the quantities of frozen beef intended for processing which may be imported under special terms in the period from 1 July 2003 to 30 June 2004.(2) Article 5(4) of Regulation (EC) No 1146/2003 lays down that the quantities applied for may be reduced. The applications lodged relate to total quantities which exceed the quantities available. Under these circumstances and taking care to ensure an equitable distribution of the available quantities, it is appropriate to reduce proportionally the quantities applied for,HAS ADOPTED THIS REGULATION:Article 1Every application for import rights lodged in accordance with Regulation (EC) No 1146/2003 for the period 1 July 2003 to 30 June 2004 shall be granted to the following extent, expressed as bone-in beef:(a) 38,9831 % of the quantity requested for beef imports intended for the manufacture of "preserves" as defined by Article 3(1)(a) of Regulation (EC) No 1146/2003;(b) 86,5494 % of the quantity requested for beef imports intended for the manufacture of products as defined by Article 3(1)(b) of Regulation (EC) No 1146/2003.Article 2This Regulation shall enter into force on 18 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 160, 28.6.2003, p. 59.